Title: To Thomas Jefferson from David Bailie Warden, 22 July 1808
From: Warden, David Bailie
To: Jefferson, Thomas


                  
                     Sir, 
                     American Legation, Paris, July 22- 1808
                  
                  I have the honor of acknowledging the receipt of your letter, of the 1st of May last, and of enclosing Regnier’s description of his Dynomometer. The plough was sent to Mr. Patterson of Nantes, who says he forwarded it in the Ship Ocean, in which Mr. John Mitchell went passenger. The letters, for your Correspondents, with the distribution of which I was charged, have all been forwarded, or delivered from this Office. 
                  With very high respect, I am, Sir, Your most obedient, and very humble Servt
                  
                     D. B. Warden 
                     
                  
               